Title: From John Adams to Benjamin Rush, 31 August 1809
From: Adams, John
To: Rush, Benjamin



My dear old Friend,—
Quincy August 31. 1809.

If I were not as disinterested as a Patriot, I should answer every Line from you as soon as recd. in order to get another. Your favour of Aug. 14 is yet, to my Grief unacknowledged.
Neither Colonel Duane nor any other Newspaper will follow me through the long Journey I have undertaken. I am not certain that the Patriot will have Patience and Perseverance enough. In short I shall be so tedious that I shall have neither Readers nor Printers. I dare say that as much as you love me you have not read, and it will be impossible you should read all that I have published, much less all that I shall publish. The Duties of your Profession will not allow you time; nor can I say it is worth your while if you had more Leisure.
I have very solemn notions of the sanctity of History. Every Historian ought to be able to take the Oath of Thuanus, Pro Veritate Historiarum mearum Deum ipsum obtestor. This was an oath taken to I know not how many volumes, forty or fifty perhaps. I should not dare to take such an oath to any History I could write. I pretend to nothing more than to furnish Memorials to serve Historians. It is their Business and Duty to detect my errors and appreciate every Thing according to its true value. Amid all my avocations I have found time to read Mr. Fox’s Morsell of History; and I can scarcely refrain from wishing that his whole Parliamentary Life had been employed in writing History. It is but a Morsell of one single year of James the Second; but it displays an Industry a decernment a reflection beyond Robertson Hume Gibbon and all the rest. The style too is more pure and genuine English, notwithstanding the parentheses, than any of the pompous and elegant fine Gentlemen I have mentioned with Johnson added to the number. I doubt whether faithful History ever was or ever can be written. 300 years after the event it cannot be written without offending some powerful and popular Individual Family Party some Statesman, some General, some Prince, some Priest or some Philosopher. The World will go on always ignorant of itself, its past History and future destiny. If you were to write the History of our Revolution how different it would appear from the Histories we have!
The Anecdotes you mention I have no doubt are true. In Holland I wrote some observations on my Friend the Abby Raynal, in which an account is given of the sending back the ships and destroying the Tea very conformable to what you remember I said to you. If I had time I would sent it you.
Mr. Cheethams project is of uncertain utility. The sooner Pain is forgotten perhaps the better. I fear he has done more harm than good. This is however speaking after the manner of Men, with submission to higher Powers.
The News of your son John gives me great pleasure. I hope his gloom will wear off; when it has excited the Reflections and prompted the Resolutions which it ought.
I had a Mind to deposit in some Print, my Negotiations under the Commissions for the Peace of 1783. But I must omit one half and the other half will weary the patience of all Readers. I should look back like Gifford on the Labours of these years, with scepticism, if my own hand writing did not rise before my eyes to silence all doubt.
J. A.